Title: To George Washington from Lieutenant Colonel Adam Hubley, Jr., 16 November 1777
From: Hubley, Adam Jr.
To: Washington, George



Sir
Lancaster [Pa.] Novr 16th 1777.

In consequence of Instructions from your Excellency, to Colo. Johnston & Broadhead, for the purpose of purchasing & gathering Cloathing, for the Use of our Army. I, with several other Gentlemen, by virtue of your instructions, to the above Gentlemen, were ordered to Act under them, and received Copies of the instructions, with powers from them to Act, and exert ourselves, as much as possible in order to expedite this important business. Have gathered, within these 8 or 10 days, a considerable quantity of Breeches & Shoes, for which agreeable to your orders, have given Certificates, on the Cloathier General, who has, possitively refus’d the payment of them at the Value, the Articles are valued at Vizt £5.7.6 for common and £6.10. for drawn Breeches.
I have call’d on Mr Mease, to know his reasons, why he refus’d, the payment of the cloathing I purchas’d, shewing him at the same time the Authority I acted under also, inform’d him that I bargained at the lowest rate, they could be had, his Answer was, that the prize was too high (which is only a few shillings more, than what he allows for them). and that by not purchasing from them now, would in time bring them to lower the prize. I answer’d him, that if he had Cloathing sufficient to furnish our Army with immediately, we might stand out, but he well knew his Abilities, in that matter and if he did not, our Army did. Also Urg’d to him the great necessity & want we laboured under in this inclement Season of the Year, and that not a moment ought to be lost, in procuring as much Cloathing as possible. But no reasoning, would take with him.

There are sundry people here, who have had Cloathing, suitable for our Army, heard of Mr Meas’s refusing the payment of my orders, have sent away their Clothes, & hid them, They tell me If I’ll gives orders on any person but Mr Mease, they will again sent for them, & let me have them, Mr Meases proceedings has totaly stop’d our procuring Cloathing and unless your Excellency will sent me some instructions how I am to act, further in this matter, the getting of Cloathing will be totaly stop’d, consequently our being here, can be of no Service, and we shall join our Corps, as soon as possible, and leave this important business to the same person, who ought long since (if he had done his duty) have furnish’d us with the necessaries so much wanted.
We have procur’d Cloth sufficient to make about 500 Coats, Taylors are now Working it up. I expect in about 10 days, we shall be able to ⟨send⟩ them to Camp. I have hear’d of another Quantity of Cloth, but is carry’d of for fear of its being taken. I’m just told if I paid for it, & not give them they trouble to go to Mr Mease with orders, they would furnish me with it immediately. Your Excellencys instructions, on this affair would be very Agreeable. I have the Honor, to be Your Excellencys most Obt hume Servt

Adm Hubley Jr Lt Cl. 10th P.R.

